Citation Nr: 1824993	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-46 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for status post left elbow dislocation with degenerative osteophyte formation (left elbow disability). 

2.  Entitlement to an initial rating higher than 20 percent for limited pronation of the left elbow.  

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the thoracolumbar spine status post lumbar laminectomy (back disability). 

4.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the left shoulder, to include impingement (left shoulder disability). 

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010, May 2015, and July 2015 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned in March 2013 with regard to the issue of entitlement to a higher rating for his left elbow disability.  A transcript is of record. 

The Board remanded the issue of entitlement to a higher initial rating for the Veteran's left elbow disability in January 2014, and denied a higher rating in a November 2014 decision.  The Board's denial was vacated by the United States Court of Appeals for Veterans Claims (Court) in an October 2015 Order, which endorsed a joint motion for partial remand (JMPR) and remanded the case to the Board for further action consistent with the JMPR.  The Board then remanded the claim for further development and action in April 2016 and May 2017.   

A September 2016 rating decision granted service connection for limited pronation of the left elbow, with a rating of 20 percent effective July 2015, 2016.  While the award of this benefit was framed as a grant of service connection, it is better characterized as a grant of a separate rating for this manifestation of the Veteran's left elbow disability.  As such, it is encompassed by the Veteran's appeal of the initial rating assigned his left elbow disability.  Accordingly, although the Veteran recently submitted a notice of disagreement regarding the evaluation of his limited pronation of the left elbow, this issue is already on appeal before the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development, as specified below.  The Board sincerely regrets the delay, but such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

VA medical opinions are required to address the functional effects resulting from pain associated with the Veteran's left elbow disability, back disability, and left shoulder disability.  In the JMPR, which concerned the Veteran's left elbow disability, the parties agreed that the report of an April 2014 VA examination (conducted by QTC Medical Services) of the Veteran's left elbow was inadequate because the examiner noted that pain caused functional impairment, but also stated that there was no additional loss of range of motion on repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  It was thus unclear whether there was any additional functional loss due to pain, according to the JMPR.  The most recent VA examination, conducted in February 2017, has a similar deficiency.  The examiner indicated that elbow pain significantly limited functional ability with repeated use over time, but also indicated that repetitive use testing did not cause further loss of range of motion.  Moreover, in the section of the report where the examiner is asked to describe the functional impairment caused by pain with repeated use over time, the examiner only stated that "further [loss of] range of motion beyond [the Veteran's] already significant[ly] decreased . . . range of motion is not the issue with repeated use over time.  Pain is the issue."  This does not adequately address how pain affects the Veteran's range of motion over time, or whether it causes additional functional loss beyond the recorded range-of-motion measurements.  The evaluation of the Veteran's elbow disability is based on range of motion, and higher ratings are available for range of motion of the elbow more limited that what is recorded in the examination report.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2017).  Thus, the examiner must provide an estimate, to the extent reasonably possible, of the additional loss of range of motion caused by pain over time, in light of the examiner's finding that pain causes additional functional impairment over time.  See Mitchell, 25 Vet. App. at 43. 

The VA examinations of the Veteran's back and left shoulder also do not adequately discuss functional impairment caused by pain over time, or during flare-ups.  With regard to the left shoulder disability, the February 2017 VA examination report states that pain significantly limited functional ability with repeated use over time.  When asked to describe this limited functional ability, the examiner stated that prolonged activity increased the Veteran's pain, but did not alter his already reduced range of motion.  As with the VA elbow examination, the examiner's finding that pain limited functional ability with repeated use over time, but did not further limit range of motion, is not adequate to make an informed decision.  As a higher rating may be assigned based on further loss of range of motion, and as it is unclear what the nature of the Veteran's additional functional loss over time due to pain would be other than further loss of motion, the examiner must provide an estimate of additional loss of motion due to pain on repeated use, or a more complete explanation of how pain limits functional ability over time. 

With regard to the spine, in the December 2017 VA examination report, the examiner stated that the Veteran's flare-ups occurred "all the time," and that he could not perform repetitive bending, twisting, or flexing of the spine due to pain.  However, on examination, the Veteran had normal range of motion in all planes, with no additional loss of range of motion after three repetitions.  When asked if pain, fatigability, or incoordination significantly limited functional ability with repetitive use over a period of time, the examiner stated that an opinion could not be provided without resort to speculation.  In explanation, the examiner stated that the Veteran denied repetitive use of the spine on the day of the examination.  As pointed out by the Veteran in January 2018 correspondence, the examination report does not comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), which requires VA examiners to estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  Although the Veteran reported that he had flare-ups "all the time," the examiner must still, to the extent possible, provide an estimate as to additional loss of range of motion on repeated use over time.  In this regard, the examiner stated with regard to occupational impairment that the Veteran is unable to perform repetitive bending.  However, he was able to bend repeatedly (i.e. had normal flexion on repetitive use testing) on the day of examination.  Presumably, then, there is additional loss of motion with repeated use over time. 

With regard to the issue of entitlement to TDIU, the ratings currently assigned the Veteran's service-connected disabilities do not satisfy the criteria for schedular consideration of TDIU, as they have a combined evaluation of 50 percent.  See 38 C.F.R. § 4.16(a) (2017).  However, the balance of the evidence supports a finding that the Veteran's service-connected orthopedic disabilities prevent him from obtaining or maintaining substantially gainful employment.  See id.; see also 38 U.S.C. § 5107 (2012) (a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim).  Records from the Social Security Administration (SSA) pertaining to a claim for disability benefits reflect that the Veteran has only worked as a welder since active service.  He stopped working in 2010 when the company he worked for went out of business.  His March 2016 application for TDIU (VA Form 21-8940) reflects that he completed high school but did not attend college.  His only other education was welding school.  SSA determined that the Veteran was disabled for SSA purposes in part due to his service-connected back disability.  See November 2010 SSA Disability Determination and Transmittal.  An October 2016 private medical evaluation authored by D. Miller Jr., M.D., which included a review of the Veteran's medical records and an interview with the Veteran, reflects the physician's conclusion that the Veteran's service-connected back disability prevented him from substantially gainful employment as a welder, as it was a "very physically demanding" job.  In his SSA application, the Veteran stated that he frequently had to lift 50 pounds or more in his most recent job, and stand for seven hours.  The February 2017 and December 2017 VA examinations of the Veteran's elbow, shoulder, and spine indicate that pain due to the Veteran's disabilities significantly limits functioning with use over time, as discussed above.  

The Veteran's employment history and vocational attainment are relevant considerations when determining whether he could perform substantially gainful activity within the restrictions imposed by his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  In light of the Veteran's occupational and educational background, the Board finds that his service-connected disabilities produce unemployability.  

Cases in which unemployability due to service-connected disabilities is found, but the percentage requirements for schedular entitlement are not satisfied, will be submitted to the Director of Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  A full statement will be included as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  Accordingly, if the Veteran's service-connected disabilities do not meet the criteria for TDIU on a schedular basis on further adjudication, the case should be referred to the Director of Compensation Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file any outstanding VA treatment records dated since January 2018.

2. Obtain VA medical opinions providing estimates of the additional loss of range of motion of the thoracolumbar spine, left elbow, and left shoulder due to pain during flare-ups or on repeated use over time.  New VA examinations need not be performed unless deemed necessary by the medical professional rendering the opinion.  The claims file must be made available to the medical professional for review.  

If an estimate of additional loss of range of motion cannot be given, the examiner must provide a complete explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.  

With regard to the left elbow and shoulder, the February 2017 VA examination reports reflect the examiner's conclusion that pain due to repeated use over time caused functional loss, but not further limitation of motion.  This does not adequately address the issue.  If it does not actually cause further limitation of motion, then the examiner must specifically describe the nature and duration of such functional loss.  

With regard to the back, the December 2017 VA examination report stated that an estimate of whether pain, fatigability, or incoordination significantly limited functional ability with repetitive use over a period of time could not be provided without resort to speculation because the Veteran was not being examined after repeated use of the spine.  An estimate must still be provided based on the available information, including the Veteran's statements and the clinical findings in his treatment records, or an explanation as to why such information is not sufficient.  

3. Then, readjudicate the increased rating issues, including TDIU.  If an award of TDIU cannot be granted on a schedular basis for any period of time since February 2010, the case must be submitted to the Director of Compensation and Pension or the Under Secretary for Benefits for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b). 

4. If any benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




